Filed 1/15/15 P. v. Boatner CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B255306

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA417949)
         v.

BORIS EARL BOATNER,

         Defendant and Appellant.




THE COURT:*
         Boris Earl Boatner, appeals from the judgment entered following a jury trial that
resulted in his conviction of second degree robbery (Pen. Code, § 211)1 during which a
principal was armed with a firearm (§ 12022, subd. (a)(1)). The trial court sentenced
appellant to six years in state prison comprised of the high term of five years for the
robbery plus a one-year enhancement for the firearm allegation.
         We appointed counsel to represent appellant on appeal. After examination of the
record, counsel filed an “Opening Brief” in which no issues were raised. On
October 6, 2014, we advised appellant that he had 30 days within which to personally


*
         BOREN, P.J., ASHMANN-GERST, J., HOFFSTADT, J.
1        All further references to statutes are to the Penal Code, unless stated otherwise.
submit any contentions or issues which he wished us to consider. No response has been
received to date.
       Appellant’s conviction was based upon the following facts: On October 31, 2013,
at approximately 3:30 a.m. Kevos Walker was in the front seat of a parked cab, engaged
in an act of prostitution with the driver. An individual approached the cab and opened
the driver’s door. The cab driver quickly closed the door. The individual called out to
appellant, who approached the cab; pointed a gun at Walker and the cab driver; and
demanded money. Walker believed the gun was silver or black and “looked like [] a
.25.” Walker threw $80 out the cab window and one of the robbers picked it up. Walker
saw a black car with a female driver parked near the cab. She had seen the same car and
driver earlier in the day circle the area where she and other prostitutes worked. The cab
driver backed the cab up and drove away.
       At approximately 4:15 a.m. that same morning, police officers stopped a black
sedan that fit the description of the robbery suspect vehicle. There were four occupants
in the vehicle; the driver was a woman, and appellant was one of the two rear seat
passengers. A search of the vehicle uncovered a silver .25-caliber semiautomatic pistol
wedged into a seam in the back of the front passenger seat. Appellant was arrested and a
booking search disclosed $90, on his person.
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             2